DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending in the application. 
	In the response filed 06 April 2022, claims 1, 11 and 13-14 were amended.  These amendments have been entered.

Election/Restrictions
	With the Examiner’s Amendment below, previously-withdrawn claims 4 and 17 are hereby rejoined due to the allowance of independent claims 1 and 11 which are generic to the species listed in the Election of Species Requirement mailed 08 February 2021.  The Election of Species Requirement is hereby withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis D. Boone (Reg. No. 52,635) on 23 May 2022.


The application has been amended as follows: 
The final paragraph of claim 13 was amended as follows:
--and one corner element is attached to at least one of the  ends of the second panel and the third panel of the second panel type.--

	Claims 4 and 17 were rejoined.

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument in the response filed 06 April 2022, with regard to amended claims 1 and 11, are persuasive and thus independent claims 1 and 11 are considered allowable over the prior art of record for at least these reasons.  The remaining dependent claims are considered allowable over the prior art of record at least due to their dependence from one of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678